Citation Nr: 0843638	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-30 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for shell 
fragment wounds, soft tissue, right upper arm, left upper 
leg, and right upper leg, to include residual scarring. 

2.  Entitlement to service connection for arthritis of the 
right shoulder.

3.  Entitlement to service connection for arthritis of the 
left knee.

4.  Entitlement to service connection for arthritis of the 
right knee.

5.  Entitlement to service connection for arthritis of the 
left ankle.

6.  Entitlement to service connection for arthritis of the 
right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971 and from August 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Jackson, Mississippi.

The issues of entitlement to a compensable rating for shell 
fragment wounds to the right upper arm, left upper leg, and 
right upper leg and of entitlement to service connection for 
arthritis to the right shoulder, left knee, and right knee 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  An injury or disease of the left or right ankle was not 
manifest during service. 

2.  Arthritis of the left or right ankle did not manifest to 
a degree of 10 percent within one year of service separation; 
associated pathology was not identified until 2005.

3.  The veteran's current left and right ankle disorders, 
diagnosed as osteoarthritis, are unrelated to service.


CONCLUSIONS OF LAW

1.  Arthritis of the left ankle was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  Arthritis of the left ankle was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the veteran is claiming entitlement to 
service connection for arthritis in his left and right 
ankles.  However, service treatment records do not indicate 
that he sought treatment for or complained of an injury or 
disease of the ankles in service. 

Service treatment reports reflect that, during the veteran's 
first tour of duty in June 1970, he experienced shell 
fragment wounds to his lower extremities.  However, his 
injuries appeared to be without residual symptoms at the time 
of his separation form service in March 1971, as the examiner 
noted "normal" findings of the lower extremities.   

Of importance, in a VA examination conducted in May 1971, 
shortly after his discharge from service, the examiner 
determined that the shell fragment wounds were composed of 
soft tissue injuries and were without sequelae.  Moreover, he 
indicated that the fragment wounds to the legs involved the 
anteromedial aspect of the left leg and the anterolateral 
aspect of the right leg.  

Significantly, while X-ray findings were negative for bony 
pathology except for a very small radiopaque body over the 
left anteromedial proximal leg, there is no evidence of 
involvement of an injury to either ankle.  Parenthetically, 
the Board also notes that service connection for shell 
fragment wound residuals to the left foot was specifically 
denied by the RO in a July 2005 rating decision.  

Likewise, the veteran's second tour of duty is negative for 
complaints of or findings associated with left or right ankle 
pathology, and his separation examination of May 1991 also 
revealed "normal" findings of the lower extremities.  While 
he reported a history of a left leg fracture during his 
Vietnam service in a May 1996 periodic examination, there was 
no mention of a fracture or other injury to the ankle.  
Further, in a May 1996 questionnaire, he specifically denied 
ever having arthritis, rheumatism, bursitis, or any other 
bone or joint deformity.  

Because there are no objective findings of chronic left or 
right ankle pathology during service or at the time of his 
separation from service, the Board finds that a chronic 
disability of either the left ankle or the right ankle was 
not shown during service.

Further, the evidence does not show that osteoarthritis of 
either ankle manifested to a degree of 10 percent within one 
year of service separation to warrant presumptive service 
connection pursuant to 38 C.F.R. § 3.309(a).  Although 
arthritis is recognized as a chronic disease that is subject 
to presumptive service connection analysis, the records do 
not indicate the manifestation of arthritis within the 
statutorily defined one-year period following service 
separation.  In fact, the evidence does not reflect a 
diagnosis of osteoarthritis of the left and right ankles for 
many years after discharge.  Therefore, the one-year 
presumption is not for application.

Next, although the veteran complained of lower extremity 
pain, weakness, and stiffness for several years, the medical 
evidence is absent for any complaints of pain or weakness 
specific to the ankles.  It was not until August 2005 that a 
private physician diagnosed him with early osteoarthritis of 
both ankles.    

In this case, the Board emphasizes the multi-year gap between 
discharge from his last period of active duty service in 1991 
and the initial reported symptoms associated with the ankles 
(approximately a 14-year gap).  Given the length of time 
between discharge and initial complaints, the evidence does 
not support the claim based on continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

In addition to the documented post-service treatment records, 
the Board has considered the veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

However, the Board finds that the veteran's reported history 
of continued symptoms since active duty service is 
inconsistent with the other evidence of record.  As noted 
above, while he stated that his ankle disabilities began in 
service as a result of an injury, service treatment records 
do not support this contention.  Moreover, the post-service 
evidence does not reflect treatment related to either of the 
ankles for almost 14 years following discharge from his 
second period of service.  

The Board has weighed the veteran's statements as to 
continuity against the absence of documented complaints or 
treatment for approximately 14 years following active duty 
discharge and finds his recollections as to symptoms 
experienced in the distant past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  However, the evidence lacks a competent 
opinion relating the veteran's ankle disorders to any 
incident in service or active duty service.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The Board recognizes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is 
not qualified to offer a medical opinion on the issue of 
causation.   

Further, while a private physician submitted a letter in May 
2006, purporting in general terms that it was possible that 
the veteran's "condition" was related to his service injury 
in 1970, it is important to note that the private physician 
had also treated him for arthritis of the knees and shoulder 
areas, which, unlike the ankles, were noted as areas affected 
by shrapnel injuries in service treatment reports.  Notably, 
there is no indication that the private physician asserted a 
causal connection between his ankle arthritis, as opposed to 
his knee and shoulder arthritis, with the service injury.  

Even if the private physician's statement was intended to 
encompass or refer with specificity to the veteran's ankle 
arthritis, the Board finds that it does not amount to a 
positive opinion on nexus.  Considered in its full context, 
the physician's unsupported May 2006 statement, that "it is 
possible that his present condition is a complication of the 
injury he received in 1970," lacks probative value because 
it is an opinion of mere possibility and not probability.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a 
letter from a physician indicating that veteran's death "may 
or may not" have been averted if medical personnel could 
have effectively intubated the veteran was held to be 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).

For these reasons, the Board finds that the competent 
evidence does not relate either of the veteran's ankle 
disorders to active duty service.  In conclusion, the Board 
finds that equipoise is not shown, and the benefit of the 
doubt rule does not apply.  As the weight of the evidence is 
against the veteran's claims for service connection for 
arthritis of the left and right ankle, the Board is unable to 
grant the benefits sought and the appeals are denied. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of the claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment reports, and he submitted 
statements on his behalf.  

Moreover, given the absence of in-service evidence of chronic 
disorder of either ankle, no evidence of a disorder for many 
years after separation, and no competent evidence of a nexus 
between service and his claims, a remand for a VA examination 
on this issue would unduly delay resolution.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination with regard to the 
veteran's claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

Service connection for arthritis of the left ankle is denied.

Service connection for arthritis of the right ankle is 
denied. 


REMAND

With regard to the remaining issues on appeal, the Board 
finds that additional development is required to satisfy VA's 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).  Specifically, there is insufficient 
competent medical evidence of record to make a decision on 
the claims.  

First, the Board finds that a specific VA examination is 
required to ascertain the severity of the veteran's service-
connected shell fragment wound residuals to the right upper 
arm, left upper leg, and right upper leg. 

Although the veteran underwent a VA examination in February 
2005, it is not sufficient to fulfill the VA's duty to assist 
pursuant to VCAA because it did not specifically evaluate any 
injury to the soft tissue and muscles.  Therefore, the Board 
finds that an additional examination is required to review 
scarring, as well as any muscular, neurological, and 
orthopedic symptomatology associated with the shell fragment 
wound residuals. 

Next, the veteran claims service-connection for arthritis of 
the right leg, left leg, and right shoulder.  Medical 
evidence reflects current diagnoses of tenosynovitis of the 
right biceps, osteoarthritis of both knees, and rotator cuff 
tenosynovitis.  Furthermore, the Board notes that the veteran 
has offered competent statements regarding pain, stiffness, 
and weakness that he experienced since active duty service.  

Moreover, there is evidence to indicate that his disorders 
may be related to service.  Specifically, service treatment 
records indicate that the veteran incurred shell fragment 
wounds to the right upper leg, left upper leg, and right arm 
during service in 1970.  X-ray findings from February 2005 
also indicated the presence of shrapnel in both of his lower 
extremities.  Therefore, a medical examination and opinion is 
required to determine whether the veteran's currently-
diagnosed disorders of the right and left knees and right arm 
are related to service, including the 1970 shell fragment 
wound injuries.

For these reasons, the Board finds that an appropriate 
examination and medical opinion is required (1) to assess the 
severity of his shell fragment wound residuals, to include an 
evaluation of scarring, muscle injury residuals, nerve 
involvement, and limitation of motion and (2) to determine 
the nature and etiology of his knee and right arm disorders.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), to include the 
guidelines outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) 
(service connection claims), and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) 
(increased rating claim).  

The notice must include information that 
a disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  He should also be notified that 
medical or lay evidence must show a 
worsening or increase in severity of his 
disability, and the effect that such 
worsening or increase has on his 
employment and daily life.     

2.  Schedule the veteran for an 
appropriate examination consisting of an 
evaluation of residual scarring, 
neurological, muscular, and orthopedic 
symptoms associated with his shell 
fragment wounds to the right leg, left 
leg, and right arm.  

An examination should also be conducted 
to determine the nature and etiology of 
arthritis of the right knee, left knee, 
and right shoulder, as well as the 
diagnoses of tenosynovitis of the right 
biceps, osteoarthritis of both knees, and 
rotator cuff tenosynovitis.
 
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  The examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not (a 50 percent 
probability or higher) that the veteran's 
disorders are related to service, 
including whether a causal relationship 
exists between his disorders and the 1970 
shell fragment wound injury.  All 
pertinent pathology found on examination 
should be noted in the report.

3.  The RO should then readjudicate the 
claims.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


